UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7567


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

RONALD L. BARBER, JR.,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.      J. Michelle Childs, District
Judge. (8:12-cr-00949-JMC-9)


Submitted:   December 17, 2015            Decided:   December 22, 2015



Before DIAZ and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ronald L. Barber, Jr., Appellant Pro Se. Alan Lance Crick, Leesa
Washington, Assistant United States Attorneys, Andrew Burke
Moorman, OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ronald    Barber,     Jr.,    appeals         the     district    court’s    order

denying his 18 U.S.C. § 3582(c)(2) (2012) motion for a sentence

reduction       based   on    Amendment           782   to     the    U.S.     Sentencing

Guidelines Manual.           We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by   the   district     court.          See       United     States   v.     Barber,   No.

8:12-cr-00949-JMC-9 (D.S.C. Sept. 25, 2015).                          We dispense with

oral    argument    because       the     facts      and     legal    contentions      are

adequately      presented    in     the    materials         before     this   court   and

argument would not aid the decisional process.



                                                                                 AFFIRMED




                                              2